  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

=e eewr wee eee ew wee en ew ee wee Be ew ewe ew ee wr ee Ee x
TYRONE MASSEY,

Plaintiff,

MEMORANDUM DECISION
~against- AND ORDER

CAPTAIN LIBURD #1157 et al., : 18 Civ. 7113 (GBD) (RWL)

Defendants. :
a x

GEORGE B. DANIELS, United States District Judge:

Pro se Plaintiff Tyrone Massey brings this action against various correction officers and
officials pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights while
incarcerated. On July 17, 2019, Magistrate Judge Robert W. Lehrburger issued an order requiring
Plaintiff to show cause why this case should not be dismissed for failure to prosecute pursuant to
Rule 41(b) of the Federal Rules of Civil Procedure. Plaintiff neither filed a response nor appeared
at the show cause hearing held by Magistrate Judge Lehrburger on August 15, 2019.

Before this Court is Magistrate Judge Lehrburger’s August 28, 2019 Report and
Recommendation (the “Report”), recommending that this case be dismissed for failure to
prosecute, (Report, ECF No. 34, at 1.) Magistrate Judge Lehrburger advised the parties that failure
to file timely objections to the Report would constitute a waiver of those objections on appeal.
Ud.) Plaintiff filed timely objections, (Letter dated November 11, 2019 (PI.’s Obj.”), ECF No.
37), to which Defendants submitted a response, (Letter dated December 11, 2019, ECF No. 40).!

Plaintiff filed subsequent letters on February 10, August 6, and September 9, 2020. (ECF Nos. 43,

 

' This Court extended Plaintiff's time to submit objections to November 27, 2019. (Order, ECF No. 36.)

 
Case 1:18-cv-07113-GBD-RWL Document 47 Filed 04/06/21 Page 2 of 4

44, and 46.) Having reviewed the Report, as well as Plaintiff's objections and the parties’
subsequent filings, this Court adopts the Report and overrules the objections.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly
objects. /d. Portions of a magistrate judge’s report to which no or “merely perfunctory” objections
are made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47
(S.D.N.Y. 2006) (citations omitted). Objections must be “specific and clearly aimed at particular
findings” in the report. Harden v. LaClaire, No. 07 Civ. 4592 (LTS) (JCF), 2008 WL 4735231,
at *1 (S.D.N.Y. Oct. 27, 2008). Accordingly, the clear error standard also applies if a party’s
“objections are improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate
the original briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS),
2018 WL 1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Rule 41(b) authorizes a district court to dismiss an action “[i|f the plaintiff fails to prosecute
or to comply with... a court order.” Fed. R. Civ. P. 41(b). “The primary rationale underlying a
dismissal under [Rule] 41(b) is the failure of [a] plaintiff in his duty to process his case diligently.”
Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982) (citations omitted). District
courts consider five factors when deciding whether to dismiss an action under Rule 41(b):

(1) the duration of the plaintiff's failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether

the defendants are likely to be prejudiced by further delay in the proceedings, (4) a
balancing of the court’s interest in managing its docket with the plaintiff's interest

 

 
Case 1:18-cv-07113-GBD-RWL Document 47 Filed 04/06/21 Page 3 of 4

in receiving a fair chance to be heard, and (5) whether the judge has adequately
considered a sanction less drastic than dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (citation omitted).

Here, after a thorough review, Magistrate Judge Lehrburger appropriately found that
dismissal is warranted. (See Report at 6-12.) Plaintiff did not respond to the order to show cause
nor appear at the order to show cause hearing. (/d. at 7.) Further, though discovery began on
January 29, 2019, Plaintiff did not respond to any of Defendants’ various discovery requests or
request an extension of time. (/d. at 6-7.) Defendants followed up with a letter to Plaintiff in
April 2019 requesting compliance, but Plaintiff did not respond. Ud.) Further, though Defendants
had some correspondence beginning in May 2019 that was sent to Plaintiffs listed address and
returned to sender, Magistrate Judge Lehrburger noted that his chambers had not received any
returns of the mailings sent to Plaintiff regarding the show cause hearing. (/d. at 8-9.) Moreover,
Magistrate Judge Lehrburger recognized that Plaintiff had not responded to any of Defendants’
discovery requests sent prior to May 2019. (/d.) Finally, Magistrate Judge Lehrburger confirmed
that Plaintiff had not provided Defendants with any updated address and Defendants had tried to
call a phone number provided by Plaintiff several times (including on the day of the show cause
hearing), but were unsuccessful. (Ud at 9-10.) Accordingly, Magistrate Judge Lehrburger
recommended that Plaintiff's complaint be dismissed.

Plaintiff objects to the Report’s recommendation. He acknowledges that he was released
on parole to the address where the Court and Defendants sent correspondence. (PI.’s Obj. at 1.)
Plaintiff, however, contends that he suffered abuse and struggled with mental illness that was
aggravated by a lack of support from various individuals, including his parole officer, health
professionals, and an individual with whom he resided. (/d. at 1-2.) Plaintiff claims that he

mentally deteriorated to the point that he began abusing drugs. (/d. at 2.) He indicates that, at

 

 
Case 1:18-cv-07113-GBD-RWL Document 47 Filed 04/06/21 Page 4 of 4

some point, he became homeless. (/d.) As a result of these circumstances, Plaintiff alleges that
he forgot about his obligations in this matter and asks this Court to permit him to prosecute the
instant action. (/d. at 2~3.) He further asks to amend his complaint to reflect the full extent of
damages sought.” (/d. at 4.) Plaintiffs objections do not target any particular finding in the Report.
Instead, he asks this Court for leniency and to ignore the history of this action. Plaintiff has not
sufficiently explained why he could not respond to any of the correspondence from Defendants or
Magistrate Judge Lehrburger. This Court concurs with Magistrate Judge Lehrburger that dismissal
is appropriate. However, Plaintiff's pro se status coupled with his reappearance in this action
support dismissal without prejudice.’

Magistrate Judge Lehrburger’s Report is ADOPTED. Plaintiff's complaint is dismissed
without prejudice. Should Plaintiff file another complaint, he is advised that any further failures
to prosecute may result in final dismissal. The Clerk of Court is directed to mail a copy of this

memorandum decision and order to Plaintiff.

Dated: New York, New York
April 5, 2021

SO.ORDERED.

Viaige 6 Dore&

Gfo B. DANIELS
nited States District Judge

 

 

* In Plaintiff's subsequent filings, he claims that prison officials did not mail his objections to the Report.
This Court, however, received and reviewed Plaintiff's objections. Plaintiff further asks that he be
permitted to amend his complaint and argues that his claims are meritorious.

3 Since filing his objections, Plaintiff also appears to have diligently updated the Court on any changes to
his address.

 

 
